UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1114



CHARLES CAMMILLERI,

                Petitioner,

          v.


TECNICO CORPORATION; DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS; SIGNAL MUTUAL INDEMNITY ASSOCIATION, LIMITED,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(07-0550)


Submitted:   September 8, 2008          Decided:   September 18, 2008


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


John H. Klein, Charlene A. Morring, MONTAGNA KLEIN CAMDEN L.L.P.,
Norfolk, Virginia, for Petitioner.     R. John Barrett, Lisa L.
Thatch, VANDEVENTER & BLACK LLP, Norfolk, Virginia; Matthew W.
Boyle, Mark A. Reinhalter, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Charles Cammilleri seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of longshore disability benefits pursuant to 33 U.S.C.

§§ 901-950 (2000).    Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error. Accordingly, we deny the petition for review for

the reasons stated by the Board.   Cammilleri v. Tecnico Corp., No.

07-0550 (B.R.B. Dec. 13, 2007).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                   PETITION DENIED




                               - 2 -